211 Md. 626 (1956)
126 A.2d 295
LUCAS
v.
WARDEN OF MARYLAND PENITENTIARY
[H.C. No. 22, October Term, 1956.]
Court of Appeals of Maryland.
Decided November 1, 1956.
Before BRUNE, C.J., and COLLINS, HENDERSON, HAMMOND and PRESCOTT, JJ.
*627 BRUNE, C.J., delivered the opinion of the Court.
This is an application by James A. Lucas for leave to appeal from a denial of a writ of habeas corpus by Judge Michael Paul Smith of the Circuit Court for Baltimore County. Petitioner was convicted of criminal assault on February 29, 1956, in the Criminal Court of Baltimore and sentenced to four years in the Maryland Penitentiary.
Petitioner sets out a lengthy statement of the alleged facts in the case, and challenges the veracity of a witness against him. His contentions go to the weight and sufficiency of the evidence and to the question of his guilt or innocence. Such questions cannot be raised on habeas corpus. Strahl v. Warden, 202 Md. 655, 97 A.2d 134; Friedel v. Warden, 205 Md. 657, 109 A.2d 50; Davis v. Warden, 208 Md. 675, 119 A.2d 365.
Though the petitioner alleges that the one and only witness against him committed perjury, he states no facts which either show or suggest that the State's officers used such testimony knowing it to be perjured, or took part in a conspiracy to defraud him of his rights. See Reeder v. Warden, 196 Md. 683, 77 A.2d 1; Johns v. Warden, 205 Md. 644, 108 A.2d 906.
After obtaining information from the records of the court in which the petitioner was tried, Judge Smith stated that the petitioner had been represented by competent counsel. The petitioner now complains of his counsel's conduct of the case, though he failed to do so in his original petition before Judge Smith. Even if such complaints were properly raised at this stage of the proceedings, there is no showing of any such complaint at the time of the trial, nor are any facts shown or alleged which would constitute bad faith on the part of his counsel or collusion with any State official. See Legrand v. Warden, 205 Md. 662, 109 A.2d 908; and White v. Warden, 211 Md. 623, 126 A.2d 294.
Application denied, with costs.